Civil action tried upon the following determinative issues:
"Were the plaintiffs induced by the fraud of the defendant to sell and convey their property and to accept as part payment therefor the $5,500 note, as alleged in the complaint? Answer: Yes.
What amount, if any, are the plaintiffs entitled to recover of the defendant? Answer: $5,397, with interest from 10 February, 1928."
From a judgment on the verdict the defendant appeals, assigning errors.
The principal question presented by the appeal is the sufficiency of the evidence to support the issue of fraud. A careful perusal of the record leaves us with the impression that the evidence in this regard, while slight, was such as to require its submission to the jury. It would serve no useful purpose to set out the testimony of the witnesses in detail, as the chief question presented is whether it is sufficient to carry the case to the jury, and we think it is.
The verdict and judgment will be upheld.
No error. *Page 795